—In an action, inter *693alia, to recover damages for breach of a fiduciary duty, the defendants appeal from a judgment of the Supreme Court, Nassau County (O’Shaughnessy, J.), entered December 16, 1992, which is in favor of the plaintiffs and against them in the principal sum of $122,701.80.
Ordered that the judgment is affirmed, with costs.
We find that the decision of the Supreme Court, following a nonjury trial, is supported by the record. Further, the court did not err in crediting the testimony of the plaintiffs’ expert regarding his appraisal of the parties’ business.
We have examined the defendants’ remaining contention and find it to be without merit. Mangano, P. J., Bracken, Altman and Goldstein, JJ., concur.